Citation Nr: 0304901	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  95-10 343	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Vincent's angina 
(trench mouth).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This is an appeal from a rating action by the Department of 
Veterans Affairs (VA) Regional Office New York, New York.  
The veteran was scheduled for several hearings before a 
Member of the Board of Veterans' Appeals (Board); however, 
the veteran withdrew his most recent request.  The case is 
now before the Board for appellate consideration.


FINDINGS OF FACT

1.  Service medical records indicate that the veteran was 
treated for Vincent's Angina (trench mouth).

2.  The inservice Vincent's Angina represented an acute and 
transitory disorder that resolved with treatment, leaving no 
residual disability and bearing no relationship to his 
current dental condition.

3.  There is no competent evidence showing continuing 
Vincent's angina, nor is there competent evidence showing 
that post-service periodontal disease is related to the 
episode of Vincent's angina during service.


CONCLUSION OF LAW

Entitlement to service connection for Vincent's angina for 
purposes of dental treatment is denied.  38 U.S.C.A. 5103, 
5103A, 5107, 7104(c) (West 2002); 38 C.F.R. 3.381, 3.382, 
4.149 (1993 & 1994); 38 C.F.R. 3.381, 4.150 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection in February 1995 statement of the case, 
the September 1999 supplemental statement of the case, the 
February 2000 supplemental statement of the case, the March 
2001 supplemental statement of the case, and the January 2003 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained, especially in light of the decision below.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  He was given the 
opportunity to appear and testify before a RO hearing officer 
and/or Member of the Board to advance any and all arguments 
in favor of his claim, but declined to do so.  The veteran 
has not identified additional relevant evidence that has not 
already been sought and associated with the claims file.  The 
Board does not know of any additional relevant evidence, 
which is available.

Additionally, the veteran was afforded a VA dental 
examination in January 2001.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  With regard to the 
adequacy of the examination, the Board notes that the report 
reflects that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letter sent in May 2001 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

The Board notes as an initial matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in September 1993.  Subsequent to the 
initiation of his claim, the regulations pertaining to 
entitlement to service connection for dental disabilities 
were revised in terms of the types of dental disabilities for 
which service connection for compensation purposes could be 
established.  Because his claim has been active since 
September 1993, he is entitled to the application of the 
version of the regulations since that time that is most 
favorable to him, as long as effective date requirements are 
observed.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the regulations in effect in 1993, each missing 
or defective tooth and each disease of the investing tissue 
were to be considered separately, and service connection 
granted for disease or injury of the individual teeth and of 
the investing tissue, shown by the evidence of having been 
incurred during service.  Pre-existing dental disorders were 
not to be found to have been aggravated by service merely 
because treatment was received during service.  Vincent's 
disease and/or pyorrhea were subject to service connection if 
shown to be chronic during service.  38 C.F.R. §§ 3.381, 
3.382 (1993).

Also prior to February 1994, treatable carious teeth, 
replaceable missing teeth, abscesses, pyorrhea, and Vincent's 
stomatitis were all subject to service connection for 
compensation purposes, but rated as noncompensable.  
38 C.F.R. § 4.150 (1992).  As to each noncompensable service-
connected dental condition, a determination was to be made as 
to whether it was due to combat wound or other service 
trauma.  38 C.F.R. § 3.381(e) (1993).

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. §§ 
4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381 (2002).  

However, the following will not be considered service 
connected for treatment purposes: (1) Calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service or was due to combat or inservice trauma; (4) 
impacted or malposed teeth and other developmental defects 
unless disease or pathology of these teeth developed after 
180 days or more of active service.  38 C.F.R. § 3.381(e).

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (2002) and 38 
C.F.R. § 4.149 (in effect prior to June 8, 1999).  The Board 
perceives no substantive change in the legal provisions that 
would affect the present case.

Service medical records for the veteran's first period of 
service show that in July 1944 the veteran complained of pain 
on swallowing.  Physical examination was negative except for 
the throat, which revealed an ulcer on the right tonsil that 
had become infected with Vincent's organism.  The veteran was 
treated and subsequently discharged to duty.  The service 
discharge examination in January 1946 showed the teeth and 
gums were normal.  Teeth numbers 16, 19, and 30 were missing.  
There were no nonvital teeth and no evidence of periapical 
disease or marked malocclusion.  There was no evidence of 
lack of serviceable occlusion or pyorrhea alveolaris.  None 
of teeth were replaced by bridges or dentures.  The veteran 
was considered to have met dental requirements.

The separation examination report for the veteran's second 
period of service in January 1947 showed there was no disease 
or anatomical defect of the teeth or gums.  Teeth numbers 16, 
19, and 30 were again noted as missing.  There were no 
nonvital teeth.  There was no evidence of periapical disease, 
marked malocclusion, serviceable occlusion or pyorrhea 
alveolaris.  None of teeth were replaced by bridges or 
dentures.  The veteran met dental requirements.  

Private dental records from May 1947 to August 1947 showed 
teeth numbers 17, 31 and 32 needed fillings and that tooth 
number 12 had a periapical infection.  

At a RO hearing in May 1996 the veteran testified that during 
service he developed a sore throat and was quarantined for 
about a week after a swab from his throat revealed Vincent's 
Angina.  No teeth were removed at this time.  He testified 
that he had no other episodes or problems with his teeth, 
other than normal routine dental work during both periods of 
service.  The veteran testified that after service he first 
saw a dentist in 1946, but that he was not having a problem 
with his teeth at that time and did not report his history of 
Vincent's Angina.  The veteran testified that he received 
routine dental treatment after service but that those 
dentists were probably deceased and the treatment records 
unavailable.  He testified that his teeth became loose 
starting in the 1960s and that his upper teeth were removed 
in 1968 and the lower teeth were removed in 1975.  He 
reported that his dentist said that his problem was most 
likely due to the trench mouth.  The veteran testified that 
he first visited this dentist in the 1960's.

The veteran submitted treatise evidence regarding trench 
mouth which indicated if Vincent's angina is left untreated 
and chronic, the condition could cause gingivitis and 
pyorrhea leading to eventual loosening and loss of teeth.

During VA dental examination in January 2001 the examiner 
reviewed the claims file and noted the veteran's history of 
treatment for Vincent's angina in service.  The dentist noted 
there was no history of trauma involving the oral cavity.  
The dentist also referred to 1947 dental X-rays which showed 
the posterior teeth with normal alveolar bone support.  The 
examiner reported the veteran's maxillary teeth had been 
removed in 1968 due to generalized periodontitis and the 
remaining lower teeth were extracted in 1975.  The veteran's 
current complaint was of ill-fitting dentures.  The veteran 
claimed that VA should be responsible for furnishing new 
dentures since his trench mouth led to generalized 
periodontitis and subsequent tooth loss.  Clinical 
examination revealed the veteran was completely edentulous; 
soft tissues were within normal limits and unstable and 
unserviceable complete dentures.  There was a normal 
panelipse X-ray of edentulous maxilla and mandible.  

The examiner explained that Vincent's infection, or trench 
mouth, is an acute inflammatory periodontal disease that 
includes (1) interproximal soft tissue craters (2) 
spontaneous gingival bleeding (3) presence of gray 
pseudomembrane (4) fector oris (5) pain and (6) sudden onset.  
Also, three major anaerobic bacteria are routinely associated 
with Vincent's infection: (a) motile spirochetes, including 
treponema, (b) baceterioides intermedius and (c) 
fusobacterium.  

The examiner further explained that this was a gingival 
disease and there was no involvement of the underlying bone.  
Cases are effectively treated with antibiotics such as 
penicillin.  On the other hand, periodontitis is 
characterized as a chronic inflammatory process in which the 
loss of alveolar bone is accompanied by a loss of gingival 
attachments.  The microorganisms associated with 
periodontitis are different from the microorganisms in trench 
mouth.  Periodontitis is chronic and painless in nature.  

The dentist concluded that in this case the veteran's teeth 
were lost due to generalized periodontitis over the course of 
years.  Vincent's disease is a separate disease entity of 
short duration with which resolved with appropriate 
treatment.  It is not a cause of tooth loss per se since the 
alveolar bone is not involved in acute cases.

Although the veteran is claiming entitlement to service 
connection for a dental disorder so that he may establish 
eligibility for VA dental treatment, there is no current 
diagnosis of a dental disorder for which dental treatment may 
be authorized.

Based upon the available record, it appears that the 
inservice episode of trench mouth represented an acute and 
transitory dental disorder that resolved with treatment, 
leaving no residual disability and bearing no relationship to 
his current dental problems.  

Moreover, at the January 2001 VA examination report shows 
that examiner felt that the veteran's trench mouth was an 
acute inflammatory periodontal disease.  The dentist 
concluded that the veteran teeth were lost due to generalized 
periodontitis after service.  The VA opinion provides a 
definite answer, supported by medical history and thorough 
rationale, to the question of whether there is any 
relationship between the veteran's trench mouth inservice and 
his post service dental problems.  In light of the examiner's 
clear statements that the Vincent's angina was acute in 
nature, the January 2001 examination report fails to support 
the veteran's contentions.

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his 
Vincent's angina caused the loss of his teeth.  However, it 
has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusion in the January  2001 VA examination 
report.  The competent evidence in this case does not provide 
a basis for favorable action on the veteran's claim. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).




ORDER

Entitlement to service connection for Vincent's Angina trench 
mouth is not established.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

